DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Status of the Claims
Applicant's arguments, filed 04/29/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/29/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3, and 5. 
Applicants have canceled claims 2 and 4.
Claims 1, 3, and 5 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections – New and Withdrawn
Claims 1 and 5 are objected to because of the following informalities:  It appears that “the masking circuit holds the value of the rectified signal or a length of the certain period…” in lines 29-30 (claim 1) and lines 30-31 (claim 5) should read “the masking circuit holds the value of the rectified signal for a length…” (Emphasis added).
Claim 5 is objected to because of the following informalities: In line 22, there should not be an “and” after “from the first timing;”. 
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 04/29/2021, with respect to Claim 5 have been fully considered and are persuasive. Applicant has corrected “1800” to read “180°”.   The objection of Claim 5, regarding “180°”, has been withdrawn. 
Claim Rejections - 35 USC § 112 – New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 5 are rejected
Regarding Claim 1 and Claim 5, it is unclear what the limitation “…which is supplied to a first electrode out of the first electrode and a second electrode placed on a chest of a subject, and a second pulse signal …”, in lines 2-5 (Claim 1) and lines 3-6 (Claim 5), refers to. Is the pulse signal supplied to a first electrode, out of the first electrode and into the second electrode? Or is a first pulse signal applied to the first electrode, and a second pulse signal is applied to the second electrode? Is the first electrode placed on the chest of a subject? Or is just the second electrode placed on the chest of a subject? Claim 3 is rejected due to its dependence from Claim 1.                                                                                                                                                                          
Claim Rejections - 35 USC § 103 – New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory Kovacs (Pub. No. US 2007/0208232), hereinafter referred to as Kovacs, in view of Robert Addiss (Pat. No. US 5,623,938), hereinafter referred to as Addiss.
Regarding Claim 1, Kovach discloses a semiconductor integrated circuit (Fig. 2B, element 30, “integrated circuit”) comprising: 
a pulse signal generator circuit (Fig. 2B, element 52, “Signal drive and signal processing circuit” and Fig. 3A, element 110, “signal-drive circuit”) configured to generate a first pulse signal, which is supplied to a first electrode out of the first electrode and a second electrode placed on a chest of a subject (para. [0045], “if analog sensors include impedance-based respiration measurement electrodes, signal-drive circuit provides an AC drive signal (voltage or current) to one of the electrodes” and Fig. 1-A, elements 38, “electrodes”, where multiple electrodes are placed on the chest of the subject 22); 
a rectifier circuit configured to receive a potential difference signal (para. [0053], “the output of the low-pass filter is a signal proportional to the detected impedance, which is rectified” and para. [0043], “detected impedance is indicative of the subject’s respiration”), 
a control signal generator circuit (Fig. 2B, element 60, “Digital Control Logic”) configured to receive the first pulse signal or the second pulse signal (Fig. 2B, elements 52 and 60 are connected and shown to exchange information by the arrows, and para. [0045], “in response to enable signals received from digital control logic, a signal drive circuit drives one or more analog sensors”), generate the first control signal by delaying the first pulse signal or the second pulse signal by the first time (Fig. 4, element 122, “Initialization Logic” and para. [0084], “setting configuration parameters for signal processing circuit and digital control logic may include 
2AFDOCS/24066366.2Application No.: 16/164386Attorney Docket No.: 107337.00203an analog to digital (AD) converter circuit (Fig. 2B, element 58, “A/D Converter”) configured to output a digital value based on a magnitude of the rectified signal (para. [0055], “A/D converted receives filtered signals from drive/signal processing circuit, and generates corresponding digital signals for transmission to digital control logic” and para. [0053], “a signal proportional to the detected impedance, which is rectified and transmitted to A/D converter 58”); 
a masking circuit configured to hold and output (para. [0055], “A/D converter may include a sample-and-hold circuit”), based on a second control signal outputted by the control signal generator circuit and during a certain period including at least part of a transient response period of the rectified signal caused by a change in the first control signal (Fig. 4, element 122, “Initialization Logic” and para. [0084], “setting configuration parameters for signal 
a control circuit (Fig. 2B, element 80, “Microcontroller”, para. [0039] of the instant spec states that the control circuit is a processor) configured to control the start timing at which the masking circuit holds the value of the rectified signal for a length of the certain period in which the masking circuit holds the value of the rectified signal in keeping with conditions for testing the respiratory motion (para. [0098], “microcontroller may provide synchronization timing signals to real-time clock 62, … control the timing of A/D converter (where the rectifier is located), control drive/signal processing circuit to generate signals used for impedance measurements”), 
wherein the AD converter circuit outputs the digital value based on a magnitude of the output signal of the masking circuit (para. [0053], “a signal proportional to the detected impedance, which is rectified and transmitted to A/D converter” and para. [0086], “if A/D converter includes a sample-and-hold circuit, acquisition control logic sends hold pulses or sets hold logic levels to direct the sample-and-hold circuit to gold given analog signals … acquisition control logic further sends digitization commands to A/D converter, directing A/D converter to digitize data from a given signal channel”). 

Addis teaches an apparatus for monitoring the expansion and contraction of the thoracic cavity of a patient cause by respiration using integrated circuitry technology (Abstract and col. 1, lines 52-58). Addiss further teaches at col. 3, lines 65-67 and col. 4, lines 14-21 of a differential current source (Fig. 3, element 11') that generates a first pulse and a second pulse, supplied to electrodes that are placed on the subject. The two pulses are identical, but differential (180° out of phase). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse signal generator disclosed by Lane with the differential AC examination current pulses taught by Addiss. The substitution of the differential current pulses taught by Addiss would benefit from the same predictable results of measuring transthoracic impedance of a patient (Addiss, col. 2, lines 56-60).
Regarding Claim 3, modified Kovacs discloses the semiconductor integrated circuit according to claim 1, wherein the control circuit controls timing at which the first control signal changes so as to cause the rectifier circuit to invert the potential difference signal (para. [0098], “microcontroller may provide synchronization timing signals to real-time clock 62, … control the timing of A/D converter (where the rectifier is located), control drive/signal processing circuit to generate signals used for impedance measurements”, the control drive/signal processing circuit houses the acquisition control logic, which provides the first control signal and para. [0053], “signal proportional to the detected impedance, which is rectified…”, one of ordinary skill in the 
Regarding Claim 5, Kovacs discloses a respiratory motion testing apparatus (Abstract, “physiologic monitor may include … respiratory and/or fluid load impedance electrodes” and Fig. 1) comprising: 
a semiconductor integrated circuit (Fig. 2B, element 30, “integrated circuit”) that includes: 
a pulse signal generator circuit (Fig. 2B, element 52, “Signal drive and signal processing circuit” and Fig. 3A, element 110, “signal-drive circuit”) configured to generate a first pulse signal, which is supplied to a first electrode out of the first electrode and a second electrode placed on a chest of a subject (para. [0045], “if analog sensors include impedance-based respiration measurement electrodes, signal-drive circuit provides an AC drive signal (voltage or current) to one of the electrodes” and Fig. 1-A, elements 38, “electrodes”, where multiple electrodes are placed on the chest of the subject 22);
a rectifier circuit configured to receive a potential difference signal (para. [0053], “the output of the low-pass filter is a signal proportional to the detected impedance, which is rectified” and para. [0043], “detected impedance is indicative of the subject’s respiration”), start rectifying the potential difference signal based on a first control signal (para. [0087], “acquisition control logic 120 may additionally provide a clock signal or signals to filter elements of signal processing circuit 52”, the rectifier circuit being located within the signal processing 
a control signal generator circuit (Fig. 2B, element 60, “Digital Control Logic”) configured to receive the first pulse signal or the second pulse signal (Fig. 2B, elements 52 and 60 are connected and shown to exchange information by the arrows, and para. [0045], “in response to enable signals received from digital control logic, a signal drive circuit drives one or more analog sensors”), generate the first control signal by delaying the first pulse signal or the second pulse signal by the first time (Fig. 4, element 122, “Initialization Logic” and para. [0084], “setting configuration parameters for signal processing circuit and digital control logic may include setting sampling rates and enabling operating features … including defining an enabled sensor sent and/or sensing operations to be performed by the signal processing circuit and digital control logic”), cause the rectifier circuit to start by supplying the control signal (para. [0087], 
an AD converter circuit (Fig. 2B, element 58, “A/D Converter”) configured to output a digital value based on a magnitude of the rectified signal (para. [0055], “A/D converted receives filtered signals from drive/signal processing circuit, and generates corresponding digital signals for transmission to digital control logic” and para. [0053], “a signal proportional to the detected impedance, which is rectified and transmitted to A/D converter 58”); 
a masking circuit configured to hold and output (para. [0055], “A/D converter may include a sample-and-hold circuit”), based on a second control signal outputted by the control signal generator circuit and during a certain period including at least part of a transient response period of the rectified signal caused by a change in the first control signal (Fig. 4, element 122, “Initialization Logic” and para. [0084], “setting configuration parameters for signal processing circuit and digital control logic may include setting sampling rates and enabling operating features … including defining an enabled sensor sent and/or sensing operations to be performed by the signal processing circuit and digital control logic”), a value of the rectified signal at start timing of the certain period without the value changing (para. [0055], “A/D 
a control circuit (Fig. 2B, element 80, “Microcontroller”, para. [0039] of the instant spec states that the control circuit is a processor) configured to control the start timing at which the masking circuit holds the value of the rectified signal for a length of the certain period in which the masking circuit holds the value of the rectified signal in keeping with conditions for testing the respiratory motion (para. [0098], “microcontroller may provide synchronization timing signals to real-time clock 62, … control the timing of A/D converter (where the rectifier is located), control drive/signal processing circuit to generate signals used for impedance measurements”); and 
a communication processing circuit (Fig. 2B, element 32, Fig. 6A and 6B, and para. [0072], “digital memory/physiological monitor access unit controls communications with physiologic monitor and/or digital memory to perform an initialization of physiologic monitor and subsequent downloads of physiologic data”) that transmits information based on the digital value (para. [0090], “Packet-assembly logic receives data streams corresponding to different physiologic data types from A/D converter … stored into digital memory 32”), 
wherein the AD converter circuit outputs the digital value based on a magnitude of the output signal of the masking circuit (para. [0053], “a signal proportional to the detected impedance, which is rectified and transmitted to A/D converter” and para. [0086], “if A/D converter includes a sample-and-hold circuit, acquisition control logic sends hold pulses or sets hold logic levels to direct the sample-and-hold circuit to gold given analog signals … acquisition 
However, Kovach does not explicitly disclose a second pulse signal, which is supplied to the second electrode, a phase of the second pulse signal different by 180° to a phase of the first pulse signal. 
Addis teaches an apparatus for monitoring the expansion and contraction of the thoracic cavity of a patient cause by respiration using integrated circuitry technology (Abstract and col. 1, lines 52-58). Addiss further teaches at col. 3, lines 65-67 and col. 4, lines 14-21 of a differential current source (Fig. 3, element 11') that generates a first pulse and a second pulse, supplied to electrodes that are placed on the subject. The two pulses are identical, but differential (180° out of phase). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse signal generator disclosed by Lane with the differential AC examination current pulses taught by Addiss. The substitution of the differential current pulses taught by Addiss would benefit from the same predictable results of measuring transthoracic impedance of a patient (Addiss, col. 2, lines 56-60).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has argued that Lane (Pat. No. US 7,708,146) does not disclose “a control circuit configured to control the start timing at which the masking circuit holds the value of the rectified signal or a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791